Citation Nr: 9919009	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  94-08 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved pension, in the calculated amount of $22,644.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.

When this matter was last before the Board of Veterans' 
Appeals (Board), in September 1996, it was remanded to the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO) for additional development and 
readjudication by the RO's Committee on Waivers and 
Compromises (Committee). 

In November 1996, the RO issued a supplemental statement of 
the case that reflected a finding that the total pension 
overpayment indebtedness of $22,644.00 had been duly 
considered by the Committee for waiver in accordance with the 
directives of the Board's 1996 remand, and that the Committee 
had determined that the denial of a waiver would not be 
against the principles of equity and good conscience.  
Following the completion of the requested development, the 
case was returned to the Board in May 1999, and is now ready 
for further appellate review.  

The Board notes that one of the fundamental purposes of the 
Board's two prior remands, was to provide the appellant with 
an opportunity to clarify the basis of what had been 
perceived by the Board as a potential challenge to the 
propriety of the creation of the overpayment, including a 
potential challenge to the amount of that overpayment debt.  
Though afforded several opportunities to refute the validity 
of the debt after being notified of the amount and how it was 
calculated in an August 1993 letter to him, the veteran has 
offered no evidence to show that the debt is invalid or that 
the correct amount of the overpayment was miscalculated.  In 
a letter directed to the appellant by the RO in May 1996, he 
was asked to submit specific evidence to support and clarify 
the nature of that potential challenge.  The veteran failed 
to respond to that letter.  The Board finds, therefore, that 
the issue of validity of the creation and amount of the 
overpayment debt has not been perfected for appeal.  
Consequently, the Board will limit consideration on appeal to 
the issue of waiver as noted on the initial page of this 
decision.  The veteran's arguments relative to the propriety 
of the VA's enforcement of collection of the overpayment will 
be addressed in the decision on waiver only in terms of its 
potential impact on the question of whether equity and good 
conscience would necessitate such a waiver.  

The Board notes that in November 1996, the veteran submitted 
a statement in which he indicated that he would like to 
settle the matter of his overpayment indebtedness for "10 
cents on the dollar."  The Board construes this statement as 
an offer to compromise.  This offer of compromise is referred 
to the Committee for consideration.  38 C.F.R. §§ 1.957, 
1.970 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was awarded improved VA pension benefits in 
March 1986.  The VA notified the veteran that improved 
pension was an income-based program, and that he should 
notify the VA immediately of any changes in income.

3.  Between February 1989 and June 1993, the veteran 
knowingly failed to report income from employment wages that 
his spouse had received in that time period.  The veteran was 
found eligible for and received improved pension benefits 
based upon the income actually reported.  The veteran's 
countable income for that time period, exceeded the maximum 
amount payable for a veteran with dependents to be eligible 
for full improved pension benefits.

4.  From February 1989 to June 1993, the veteran was overpaid 
$22,644 in improved pension benefits, based upon his failure 
to accurately report his spouse's total income.

5.  The veteran was at fault in the creation of the 
overpayment of pension benefits, which resulted from the 
retroactive termination of his award, after he finally 
disclosed that his spouse had previous unreported employment 
wage income; despite the notice provided to him, he did not 
promptly report this income.  

6.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the veteran, inasmuch as he 
accepted benefits to which he was not entitled, based on his 
family's income.

7.  The veteran's income, with consideration of the costs of 
life's basic necessities, is sufficient to permit repayment 
of the overpayment indebtedness, without resulting in 
excessive financial difficulty, and the collection of the 
indebtedness would not defeat the purpose of the pension 
benefit program, or otherwise be inequitable.


CONCLUSIONS OF LAW

1.  Between February 1989 and June 1993, the veteran was not 
entitled to the total improved pension benefits that were 
paid to him; the overpayment of those benefits, in the amount 
of $22,644, resulted in the creation of an indebtedness to 
VA.  38 U.S.C.A. §§ 1521, 1542, 5312, 5107 (West 1991); 
38 C.F.R. §§  3.1, 3.23, 3.271, 3.272, (1998).

2.  Recovery of the pension overpayment indebtedness would not 
violate the principles of equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302; 38 C.F.R. §§ 1.963, 1.965, 
3.660(a)(1). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issue of waiver, it is found that the 
veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is not inherently implausible.  Further, after examining the 
record, the Board is satisfied that all relevant facts have 
been properly developed and that the evidence of record is 
sufficient to render a fair and equitable determination of 
the matter at hand.

Factual Background

The basic facts of this case are not in dispute.  The veteran 
was awarded VA pension benefits in March 1986, effective from 
March 1986, under the Improved Pension program, with the 
monthly rate based on his countable income and the countable 
income of his spouse and dependent child, as reported by him.  
Included were benefits for the veteran's spouse and dependent 
child.  His February 1986 application form, VA Form 21-526, 
had requested information from him relating to the total 
amount of income received and source of all income.  

The veteran was required to complete annual income reporting 
forms, Eligibility Verification Reports (EVR), to the VA.  
Each of these forms requested that he provide information 
about all income received by himself, his spouse, and his 
dependent child, including retirement and interest income and 
income from any other source.  Each EVR noted that the law 
provided for severe penalties for the willful submission of 
any statement or evidence of a material fact, knowing it is 
false, or fraudulent acceptance of any payment to which a 
payee is not entitled.  

The record contains EVR's signed by the veteran for each year 
from 1987 to 1993.  On each such form filed from 1987 to 
1991, he reported the numeral zero ("0") or "none" in the 
spaces clearly marked for reporting his spouse's total wages 
from all employment that she had received in the prior year 
period or was expecting to receive in the year following.  

In the EVR filed by the veteran in April 1992, he finally 
reported that his spouse had received $4,682.87 in wages from 
employment during the period from April 1, 1991 through March 
31 1992, but that she was expecting "0" dollars in wages in 
the upcoming year period from April 1, 1992 to March 31, 
1993.  

In August 1992, the RO retroactively adjusted the veteran's 
improved pension ostensibly based upon the information 
provided by him in the 1992 EVR.  VA Centralized Accounts 
Receivable Section (CARS) subsequently determined that an 
overpayment debt was created against the veteran in the 
amount of $5,514.  The veteran requested a waiver of that 
overpayment debt.  In April 1993, the Committee at the RO 
denied that request.  .

In March 1993, the veteran filed two EVRs with the RO 
reflecting that his spouse has received $4,497 in total wages 
from employment for the period from January 1, 1989 to 
December 31, 1989; $5,064 in total wages from employment for 
the period from January 1, 1990 to December 31, 1990; $5,270 
in total wages from employment for the period from January 1, 
1991 to December 31, 1991; and $6,733 in total wages from 
employment for the period from January 1, 1992 to December 
31, 1992.  

In an EVR filed by the veteran in April 1993, he reported 
that his spouse had $6,085.72 in wages from employment during 
the period from April 1, 1992 through March 31, 1993, and 
that she was expecting "probably the same" in wages in the 
upcoming year period from April 1, 1993 to March 31, 1994.

In July 1993, CARS directed a letter to the veteran that 
stated that an overpayment indebtedness had been created 
against him in the amount of $22,644.  In August 1993, CARS 
directed a letter to the veteran that contained an accounting 
that reflected the adjustments that had been made in the 
veteran's pension that had served as the basis for the 
overpayment of $22,644.  In the letter it was explained that 
between February 1989 and June 1993, the income received by 
the veteran and his spouse was more than is allowed by the VA 
for the purpose of receiving the full improved pension.  The 
accounting noted the monthly amounts that were paid to the 
veteran in pension for various periods, the monthly amount 
that was actually due to the veteran for those periods, the 
difference per month between the amount that was paid versus 
the amount that was due, and the total difference for each 
period.   

In a statement of the case issued by the Committee in 
September 1993, a waiver was considered for the amended 
overpayment debt of $22,644 and denied. 

Pursuant to the request for a waiver of his overpayment 
indebtedness, the veteran and his spouse submitted a 
completed Financial Status Report (FSR), dated in September 
1992.  In that report, the veteran indicated that his monthly 
income consisted of Social Security benefits of $258 and VA 
pension of $517, for a total monthly income after deductions, 
of $865.  His spouse's monthly net income consisted of a 
salary of $342 after taxes and Social Security payments.  
Their combined monthly net income totaled $1,207.  Their 
monthly expenses were reported to total $831, for a positive 
net monthly balance after expenses of $276.  The monthly 
expenses included $213 for mortgage, $250 for food, $100 for 
utilities and heat, $75 for gasoline, $23 for cable TV,  and 
$100 for gifts and miscellaneous.  Their listed assets were 
$100 in furniture and household goods, one vehicle valued at 
a total of $500, and a trailer, boat or camper valued at $25.  
Their only listed debt was a 10 year F.N.M.A. home mortgage 
placed in August 1991, with an original debt amount of 
$17,000. 

The veteran and his spouse filed a second Financial Status 
Report dated in May 1993.  In that report, the veteran 
indicated that his monthly income consisted of a salary of 
$533 and Social Security benefits of $263 for a total monthly 
income of $796.  His spouse's monthly net income consisted of 
a salary of $393.64, after taxes.  Their combined monthly net 
income totaled $1,189.64.  Their monthly expenses were 
reported to total $1,073, for a positive net monthly balance 
after expenses of $116.64.  The monthly expenses included 
$213 for a mortgage, $400 for food, $150 for utilities and 
heat, and $200 for clothing.  Their listed assets were $50 
cash in the bank, $50 cash on hand, furniture and household 
goods valued at $350 and one vehicle with no value.  They 
reported that they had no debts.  

In 1996, the veteran was presented with an opportunity to 
provide updated financial information, in the form of tax 
returns for the years from 1989 to 1995.  He failed to do so, 
but did submit a statement in November 1996, exclaiming that 
he would like to settle the matter for "10 cents on the 
dollar."


Analysis

Pension is an income-based program, intended to provide a 
basic level of support for veterans with wartime service.  
Improved pension means the disability and death pension 
programs becoming effective January 1, 1979, under authority 
of Pub. L. 95-588; 92 Stat. 2497.  38 C.F.R. § 3.1(w).

The maximum annual rates of improved pension for the 
following categories of beneficiaries shall be the amounts 
specified in 38 U.S.C. 1521 and 1542, as increased from time 
to time under 38 U.S.C. 5312.  Each time there is an increase 
under 38 U.S.C. 5312, the actual rates will be published in 
the "Notices" section of the Federal Register.  38 C.F.R. 
§ 3.23.

For purposes of entitlement to improved pension benefits, 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under § 3.272.

The criteria for considering countable income for purposes of 
entitlement to improved pension benefits differ from those in 
the case of Section 306 pension.  Specifically, a veteran's 
spouse's income is fully countable.  In addition, income 
which is paid monthly, such as salary or retirement benefits, 
is computed not on the basis of the amount earned in a 
particular calendar year, as in the case of Section 306 
pension.  Instead, recurring income is annualized, i.e., the 
amount a veteran or spouse is entitled to receive at any 
particular time is determined by the rate of payment over 
twelve months, not on the actual amount earned in a 
particular calendar year.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  (1) Fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302 (West 
1991 & Supp. 1996).  The Board's review of the record 
reflects that in its April 1993 and September 1993 decisions 
on waiver, the Committee determined that there was no 
indication of fraud, misrepresentation or bad faith on the 
part of the veteran in this case.  The Board agrees with that 
preliminary finding.  Therefore, there is no statutory bar to 
waiver of recovery of the overpayment.  

The question before the Board for review is the issue of 
whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, in 
which case recovery of that overpayment may be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The following 
is pertinent to this matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.
38 C.F.R. § 1.965(a).
The veteran contends that the principles of equity and good 
conscience would support his request for a waiver since, 
according to him he was not at fault in the creation of the 
overpayment and its collection would impose an undue 
hardship.  Specifically, he argues that he was not at fault 
since he had been told by a Department of Housing and Urban 
Development (HUD) employee, and reasonably believed, that the 
income that his spouse made as an employee in a senior center 
was not reportable as income or accountable to VA for pension 
purposes.  He also argues that VA should have stopped the 
pension payments to him before things got out of control.  He 
further contends that he and his spouse currently have a 
limited income, and that their payments towards living 
expenses preclude the repayment of the overpayment 
indebtedness, and insistence by VA upon repayment would 
impose an undue hardship upon the veteran and his family.  

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must and 
has considered all of these specifically enumerated elements.  
However, the Board finds that the issues of fault, unjust 
enrichment, undue hardship, and whether there would be a 
defeat of the purpose of an existing benefit to the veteran 
are more significant to the case before the Board.  Although 
not a specific element for consideration under equity and good 
conscience, the Board also looks to whether there are any 
mitigating circumstances that can be taken under consideration 
in the decision.  

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt"  (Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

The Board has carefully reviewed the entire record, in light 
of the veteran's contentions and the applicable law and 
regulations.  Essentially, in terms of fault, the veteran 
alleges that he was told by a government official from 
another Department (HUD) that he was not required to report 
his spouse's employment income.  The evidence does not 
support this allegation.  The evidence of record demonstrates 
that the veteran was asked each year by VA, the Government 
Department under which he was receiving pension benefits, to 
specifically identify all income received by himself and his 
spouse on the appropriate EVR form, and further asked to 
notify the VA of all circumstances which will affect his 
entitlement to receive, or the rate of, the pension being 
paid.  Such notice was to have been furnished when the 
veteran acquired knowledge that his income had changed.  38 
C.F.R. § 3.660(a)(1).

After consideration of the record, the Board concurs with the 
RO that the veteran was at fault in the creation of the 
overpayment.  He had been properly advised that the pension 
program was income based and that he was under an obligation 
to accurately and completely report all family income and the 
sources thereof.  Moreover, the claims folder is replete with 
written notification to him of the necessity to report all 
income, including that of his spouse's.  Nonetheless, the 
veteran failed to report his spouse's employment income 
despite having been reminded again and again of his 
obligation to do so on each EVR completed from 1989 to 1992, 
during the years in which his spouse received the income 
which led to the overpayment.  Curiously, the veteran 
unilaterally began to report his spouse's income in 1992.  
The veteran has offered no reason why he came to believe that 
his spouse's income was subject to reporting in that year, in 
contradiction to what he had allegedly been told by a HUD 
official.  

The veteran's income for the period in question was at a 
level which did not permit payment of the full improved 
pension benefits, and had he provided correct financial 
information to the VA, the running award of a full pension 
benefits would not have been continued, but would have been 
modified in accordance with his family's level of income.  
The RO took appropriate action to reduce his award once 
information was received regarding the previously unreported 
income from 1989 to 1993.  The VA had no reason to suspect 
that the veteran's spouse was in receipt of disqualifying 
income until it was notified of that fact by the veteran.  
The VA acted to reduce the veteran's pension the moment that 
they found out about such income.  Thus, with regards to the 
balancing of faults between the veteran and VA, all fault in 
the creation of the debt rests with the veteran.

The Board has also considered whether recovery of the 
overpayment would defeat the original purpose of the benefit, 
by nullifying the object for which it was intended.  Pension 
is an income-based program, intended to provide a basic level 
of support for veterans with wartime service.  Recovery of 
those amounts to which the veteran was not entitled in view 
of his and his spouse's countable income would not defeat the 
purpose of the benefit.  This would not affect the veteran's 
other sources of income, including his Social Security 
benefits.  On the other hand, the failure of the Government 
to insist upon its right to repayment of this debt would 
result in his unjust enrichment at the expense of the 
Government.  The veteran in this case did not, according to 
the available record, change his position to his detriment as 
a result of the award of pension.

Prior to an equitable ascertainment of whether a waiver can 
be granted, the Board must analyze whether recovery of the 
overpayment from the veteran would result in undue financial 
hardship.  In the financial status reports submitted, there 
was shown a positive monthly balance after payment of monthly 
expenses of $276 in 1992, and $116 in 1993.  The veteran was 
provided an opportunity in 1996 to submit updated financial 
information in the form of his tax returns for the period 
from 1989 to 1995, but failed to do so.  Consequently, the 
Board is left to project the veteran's current status in 
reliance upon the information that he did submit.  

The existence of a monthly surplus in the past demonstrates 
that the veteran and his spouse likely have liquid assets 
currently available that would be able to cover the repayment 
of veteran's total indebtedness over time.  The Board also 
notes that the veteran is scheduled to fully repay his 
mortgage within approximately two years.  That would provide 
additional available assets.  At last report, he is employed 
and has the ability to pay the debt in monthly installments 
and still be able to afford all other expenses for 
necessities.  

The Board also notes that the veteran and his spouse are 
essentially debt-free.  The veteran is expected to accord a 
debt to the VA the same regard given to any other debt.  With 
prudent budgeting, it is apparent that collection of the 
overpayment would not in any way deprive the veteran or his 
spouse of the basic necessities of life.  The Board is 
cognizant of the veteran's contentions regarding the impact 
of his age and his disabilities on his ability to repay the 
indebtedness.  There is no evidence, however, that either he 
or his spouse will be forced to endure a lack of food, 
clothing, warmth, or shelter as a result of the collection of 
the debt.  Thus, there is no indication that recovery of the 
reduced overpayment would cause undue hardship.

Based on the record in this case, the Board is not persuaded 
that recovery of the overpayment would be unfair, 
unconscionable, or unjust.  This is so particularly since the 
veteran continued to accept VA pension at a time when he and 
his spouse had higher income than he had previously reported 
to VA.  The Board finds, therefore, that under the principles 
of equity and good conscience, taking into consideration all 
of the specifically enumerated elements of 38 C.F.R. 
§ 1.965(a), and the lack of any mitigating circumstances, the 
preponderance of the evidence is against a waiver of the 
overpayment.  The evidence in this case is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107(b).  



ORDER

Waiver of recovery of the overpayment of improved pension 
benefits, in the calculated amount of $22,644 is denied.




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

 

